Citation Nr: 1605217	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from November 8, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from August 1966 to August 1968. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Hartford, Connecticut, which granted an increased rating from 10 to 20 percent for residuals of a left clavicle fracture, effective January 4, 2007 (based on informal claim for increase in the VA treatment records; see 38 C.F.R. § 3.157).  The Veteran appealed the December 2007 rating decision. 

In a statement received by VA on December 28, 2007, when expressing disagreement with the December 2007 rating decision for residuals of left clavicle fracture, the Veteran raised an informal claim for TDIU by requesting an "extraschedular rating" and stating that he had been let go from his work as a commercial computer installer due to impairment from the left clavicle residuals disability.  This claim for TDIU was denied in a November 8, 2008 rating decision that was mailed on November 12, 2008.  Because the Veteran did not appeal the November 2008 rating decision, or submit additional relevant evidence within one year of the November 2008 rating decision (see 38 C.F.R. § 3.156(b)), the rating decision denial of TDIU became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

In December 2011, the Veteran underwent a VA examination to help determine the severity of the service-connected residuals of the left clavicle fracture.  The VA examiner indicated that the service-connected residuals of the left clavicle fracture affected physical employment.  As entitlement to TDIU has already been adjudicated prior to November 8, 2008, the issue of entitlement to TDIU has been raised for the period after November 8, 2008. 

This case was previously before the Board in June 2014, where the Board remanded the TDIU issue on appeal for additional development.  As the Board must once again remand the issue on appeal for readjudication, the Board need not discuss its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Subsequent to a March 2015 supplemental statement of the case, which readjudicated the issue of TDIU, a December 2015 rating decision granted service connection for a cervical strain.  The only other service-connected disability, considered by the March 2015 supplemental statement of the case, is the residuals of a left clavicle fracture.  As such, the issue of entitlement to a TDIU for the period from November 8, 2008 forward should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the now service-connected cervical strain disability, as well as the left shoulder disability.    

Accordingly, the issue of TDIU is REMANDED for the following action:

After the completion of any additional development
deemed necessary, the RO should readjudicate the issue of TDIU in light of all pertinent evidence (to specifically include the service-connected cervical strain).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

